Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to Applicant’s amendment and remarks received on 01/27/2022. Claims 1-5, 8-14, and 17-19 remain pending in the application. Claims 1, 9, 10, 18, and 19 have been amended. Claims 6-7 and 15-16 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Byung Cheol Kwak (Reg. No. 69,316) on 5/6/2022.
Please amend claims 1, 10 and 19 as follows:

1. (Examiner Amendment) A controlling method of a vehicle, comprising:
checking whether the vehicle is parked;
upon checking that the vehicle is parked, guiding a driver by displaying a pop-up message on a display of the vehicle to select whether to transmit parking location information to a driver's portable device;
in response to a driver's selection of the pop-up message for transmitting the parking location information, receiving the parking location information in a form of an audio signal from the driver;
acquiring additional information related to the parking location information; and
transmitting the parking location information and the additional information to the driver's portable device;
wherein the parking location information includes a number of floors in a building in which the vehicle is located; and
wherein the additional information includes an image around the vehicle at a location where the vehicle is parked.

10. (Examiner Amendment) A vehicle, comprising:
a Global Positioning System (GPS) communicator configured to receive a GPS signal;
a navigation for route guidance;
a voice recognizer configured to recognize an audio signal received through a microphone; and
a controller configured to:
check whether the vehicle is parked;
          guide a driver by displaying a pop-up message on a display of the vehicle to select whether to transmit parking location information to a driver's portable device when it is confirmed that the vehicle is parked;
          receive the parking location information in a form of an audio signal from the driver when the driver selects the pop-up message to transmit the parking location information;DB1/ 127145436.13 of 10PATENTApplication No. 17/173,543Attorney Docket No. 123236-5304-US
          acquire additional information related to the parking location information; and
          transmit the parking location information and the additional information to the driver's portable device,
wherein the parking location information includes a number of floors in a building in which the vehicle is located; and
wherein the additional information includes an image around the vehicle at a location where the vehicle is parked.

19. (Examiner Amendment) A controlling method of a vehicle, comprising: 
checking whether the vehicle is parked;
upon checking that the vehicle is parked, guiding a driver by displaying a pop-up message on a display of the vehicle to select whether to transmit parking location information to a driver's portable device;
in response to a driver's selection of transmitting the parking location information, receiving the parking location information in a form of an audio signal from the driver when the driver selects the pop-up message to transmit the parking location information;
acquiring an image by capturing surroundings of the vehicle at a parking location; 
converting the parking location information in the form of the audio signal into parking location information in the form of text; and
transmitting the image around the vehicle to the driver's portable device together with the parking location information converted into the text form,
wherein the parking location information includes a number of floors in a building in which the vehicle is located.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov